UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 12b-25/A AMENDMENT NO. 1 Commission File Number:001-36271 CUSIP Number:94188P 10 1 NOTIFICATION OF LATE FILING (Check One):S Form 10-K£ Form 20-F£ Form 11-K£Form 10-Q £ Form N-SAR £ Form N-CSR For Period Ended:December 31, 2013 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Full Name of Registrant:Waterstone Financial, Inc. Former Name if Applicable:N/A Address of Principal Executive Office (Street and Number):11200 W. Plank Court City, State and Zip Code: Wauwatosa, Wisconsin 53226 PART II - RULES 12B-25(B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) S (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR or the transition report portion thereof, could not be filed within the prescribed time period. The registrant requires additional time to complete the procedures required with respect to its financial statements for the year ended December 31, 2013.As a result, the registrant was unable to complete the annual report on Form 10-K for the year ended December 31, 2013 by the prescribed date, without unreasonable effort and expense. PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification: William F. Bruss (Name) (414) 761-1000 (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). S Yes£ No (3)Is it anticipated that any significant change in results of operation from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? SYes£ No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Waterstone Financial, Inc. (Name of Registrant as Specified in its Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 19, 2014 By: /s/ William F. Bruss William F. Bruss Chief Operating Officer and Secretary {Clients/1068/00210019.DOC/ } ATTACHMENT TO FORM 12b-25/A WATERSTONE FINANCIAL, INC. The Registrant requires additional time to complete the procedures required with respect to its financial statements for the year ended December 31, 2013.Until such time as the Registrant is able to complete its financial statements for the year ended December 31, 2013, the Registrant is not able to estimate its net income for the year ended December 31, 2013 with certainty.
